In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00069-CV




      IN RE LANDSTAR RANGER, INC., Appellant




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

        On August 4, 2021, Landstar Ranger, Inc. (Relator), filed a motion for emergency relief

pending a decision by this Court on its petition for a writ of mandamus. The motion for

emergency relief asks this Court to stay the trial court’s July 22, 2021, discovery order requiring

it to present certain witnesses for oral and videotaped deposition this week and next week.

        After reviewing Relator’s motion for emergency relief, this Court is of the opinion that

the temporary relief requested should be granted and that the depositions scheduled for August 5,

6, 9, 11, and 13 should be stayed pending the ruling of this Court on Relator’s mandamus

petition.

        Therefore, the depositions of (1) Cody Wyrick, noticed for August 5, (2) Bill Ater,

noticed for August 6, (3) Shannon Burgess, noticed for August 9, (4) Lance Phy, noticed for

August 11, and (5) Hans Hitzeman, noticed for August 13, are hereby stayed pending the ruling

of this Court on the petition for a writ of mandamus.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: August 4, 2021




                                                2